                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         GABRIEL MCDANIELS,
                                   5                                                        Case Nos. 18-cv-06272-JCS
                                                        Plaintiff,                                    18-cv-06275-JCS
                                   6
                                                 v.                                         Also Filed in Case Nos. 18-cv-06251-EMC
                                   7                                                        & 18-cv-06252-EMC
                                         ROBERT BEYERS,
                                   8                                                        ORDER RELATING CASES
                                                        Defendant.
                                   9                                                        SUA SPONTE REFERRAL TO
                                         GABRIEL MCDANIELS,                                 DETERMINE FURTHER
                                  10                                                        RELATIONSHIP OF CASES
                                                        Plaintiff,
                                  11
                                                 v.
                                  12
Northern District of California
 United States District Court




                                         GLEN NAVIS,
                                  13
                                                        Defendant.
                                  14

                                  15          Pursuant to notice provided October 17, 2018, the Court hereby ORDERS that case
                                  16   number 18-cv-06275 is related to case number 18-cv-06272.
                                  17          Both of those cases are also referred to the Honorable Edward Chen to determine whether
                                  18   they are related to case number 18-cv-06251 and/or case number 18-cv-06252, both of which
                                  19   involve nearly identical complaints naming different defendants. Any party may file a response to
                                  20   the issue of whether the cases are related no later than November 19, 2018.
                                  21          The undersigned will separately file a report recommending that case numbers
                                  22   18-cv-06272 and 18-cv-06275 be dismissed without leave to amend. If Judge Chen determines
                                  23   that those cases are not related to the cases currently assigned to him, they will be reassigned to a
                                  24   randomly selected United States district judge.
                                  25          IT IS SO ORDERED.
                                  26   Dated: November 14, 2018
                                  27                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
